DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on August 23, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20221115 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchar et al. (US 2020/0027089) in view of Christidis et al. (US 2018/0121909). 

Claims 1, 11
Kuchar discloses:
a non-transitory memory (memory, see [0005]); and  5
accessing broadcast events (blockchain address records, see [0074]) in a blockchain (blockchain, see [0074]), wherein the broadcast events correspond to a historic period of time (over time, see [0074]);  10
identifying a broadcast decision (local trust scores, see [0074]) provided by a participant (blockchain address, see [0074]) in the blockchain for each of the broadcast events; 
based on the success rate, increasing or decreasing (trust score changes, see [0095]) a decision reliability score 20(candidate trust score, see [0089]) for the participant, wherein the decision reliability score comprises a weight (weighted average of local trust scores, see [0089, 0092]) applied to broadcast decisions provided by the participant in future broadcast events for the blockchain.
Kuchar does not disclose:
One or more hardware processors… comprising:
Identifying… blockchain;
Calculating a success rate… events.
Christidis teaches:
one or more hardware processors (processors, see [0036]) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
identifying a consensus decision (consensus, see [0004]) for each of the broadcast events, wherein the consensus decision indicates whether there is a consensus among participants in the blockchain that a corresponding broadcast event should be added as a new node to the 15blockchain (new block appended to the blockchain, see [0004]);
calculating a success rate (reputation, see [0022]) for the participant (validator node, see [0022]) based on the identified broadcast decision provided by the participant (consensus vote of the validator node, see [0022]) for each of the broadcast events and the identified consensus decision (outcome of the consensus, see [0022]) for each of the broadcast events, wherein the calculating the success rate comprises: determining, for the broadcast events, a first number of times that the broadcast decision provided by the participant matches the consensus decision (validator node matches the consensus, e.g. 7 times, see [0022]); and dividing the first number by a total number of broadcast events (e.g. 10 times, 70%, see [0022]).
Kuchar discloses a memory, accessing broadcast events, identifying a broadcast decision, and increasing/decreasing a reliability score. Kuchar does not disclose a hardware processor, identifying a consensus decision, or calculating a success rate, but Christidis does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar with the hardware processor, identifying a consensus decision, and calculating a success rate of Christidis because 1) a need exists for a trust score to indicate a likelihood that the blockchain address is involved in fraudulent activity (see Kuchar [0005]); and 2) a need exists for blockchain deployment that is manageable and scalable depending on business needs (see Christidis [0005]). Having a hardware processor, identifying a consensus decision, and calculating a success rate of a validator node helps to determine whether to include the validator node in a private sub-blockchain, which may help scale business needs (see Christidis [0022]).

Claims 2, 12
Furthermore, Kuchar discloses:
the decision reliability score is decreased based on the 25success rate being below (less than, see [0234]) a predetermined threshold (contract trust threshold, see [0234]), wherein an amount that the decision reliability score is decreased by is a predetermined amount (threshold amount of change, see [0095]) corresponding to the success rate being below the predetermined threshold.

Claims 3, 14
Furthermore, Kuchar discloses:
the decision reliability score is increased based on the 30success rate being above (greater than, see [0234]) a predetermined threshold (contract trust threshold, see [0234]), wherein an amount that the decision -25-DOCKET NO. 70481.2699US01(OCP.D2020.100901US 1)reliability score is increased by is a predetermined amount (threshold amount of change, see [0095]) corresponding to the success rate being above the predetermined threshold.

Claim 4
Furthermore, Kuchar discloses:
the operations are performed for each participant (nodes, see [0090]) in the 5blockchain.

Claim 6
Furthermore, Kuchar discloses:
the success rate is within a range of a plurality of ranges (trust score may range, see [0234]), 15and wherein the decision reliability score is decreased or increased by an amount corresponding to the range (trust score changes, see [0095]).

Claim 7
Furthermore, Kuchar discloses:
the decision reliability score for the participant is decreased based on the success rate (threshold amount of change, see [0095]), and wherein the operations further comprise suspending 20the participant from participating in the blockchain (label blockchain address as fraudulent, transaction canceled, see [0039, 0172, 0236]).

Claim 8
Furthermore, Kuchar discloses:
the suspending the participant from participating in the blockchain allows for the participant to provide a broadcast decision for future broadcast events but the broadcast decision by the participant for future broadcast events is not 25included in a computation of a node consensus score used to determine whether to add a new node to the blockchain (transaction canceled, see [0236]).

Claim 9
Furthermore, Kuchar discloses:
selecting the historic period of time based on a number of broadcast events that have transpired (threshold number of transactions, see [0188]).

Claim 10
Furthermore, Kuchar discloses:
the number of broadcast events that have transpired exceeds a predetermined threshold number (e.g. 5 transactions, see [0188]) of transpired broadcast events.

Claim 13
Furthermore, Kuchar discloses:
suspending the participant from 25participating in the blockchain based on the decision reliability score being below a predetermined threshold (less than trust score threshold value, see [0133]) indicating that a suspension is required (label blockchain address as fraudulent, transaction canceled, see [0039, 0172, 0236]).

Claims 5 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchar et al. (US 2020/0027089), in view of Christidis et al. (US 2018/0121909), and further in view of Smith et al. (US 2020/0126116).

Claim 5
Kuchar in view of Christidis discloses the limitations above. Furthermore, Kuchar discloses:
subsequent to the increasing or decreasing the decision reliability score for each participant (trust score changes, see [0095]), determining that a greatest reliability score (e.g. -0.90, see figure 8B) among the participants is less than a 10ceiling reliability score (maximum value, e.g. 1.00, see [0042]).
Kuchar in view of Christidis does not disclose:
Increasing… score.
Smith teaches:
increasing (score can be increased, see [0048]) the decision reliability score for each participant by an amount equal to a difference (difference can be zero) between the greatest reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]) and the ceiling reliability score (highest score, e.g. 1, see [0060]). 
Kuchar in view of Christidis discloses a memory, hardware processor, accessing broadcast events, identifying a broadcast decision, identifying a consensus decision, calculating a success rate, and increasing/decreasing a reliability score. Kuchar in view of Christidis does not disclose increasing a decision reliability score, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar, in view of Christidis, with the increased decision reliability score of Smith because a need exists for maintaining the accuracy of digital information (see Smith [0001]). Increasing the decision reliability score can be used for maintaining accuracy of the blockchain.

Claim 15
Kuchar in view of Christidis discloses the limitations above. Furthermore, Kuchar discloses:
determining that the increased decision reliability score is a greatest reliability score (e.g. -0.90, see figure 8B) amongst participants of the blockchain; 
determining that the greatest reliability score (e.g. -0.90, see figure 8B) is less than a ceiling reliability score (maximum value, e.g. 1.00, see [0042]) for the blockchain. 5
Kuchar in view of Christidis does not disclose:
Increasing… score.
Smith teaches:
increasing (score can be increased, see [0048]) decision reliability scores corresponding to each participant in the blockchain by an amount equal to a difference (difference can be zero) between the ceiling reliability score (highest score, e.g. 1, see [0060]) and the greatest reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]).
Kuchar in view of Christidis discloses a memory, hardware processor, accessing broadcast events, identifying a broadcast decision, identifying a consensus decision, calculating a success rate, and increasing/decreasing a reliability score. Kuchar in view of Christidis does not disclose increasing a decision reliability score, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar, in view of Christidis, with the increased decision reliability score of Smith because a need exists for maintaining the accuracy of digital information (see Smith [0001]). Increasing the decision reliability score can be used for maintaining accuracy of the blockchain.   

Claim 16
Kuchar discloses:
identifying historic broadcast events (blockchain address records, see [0074]) in a blockchain (blockchain, see [0074]); 
based on the success rate, decreasing a decision reliability score (trust score changes, see [0095]) for the participant, wherein the decision reliability score (candidate trust score, see [0089]) comprises a weight applied to broadcast decisions (weighted average of local trust scores, see [0089, 0092]) provided by the participant in future broadcast events for the blockchain; 
determining that the decision reliability score for the participant is a greatest decision reliability score (e.g. -0.90, see figure 8B) among all participants in the blockchain;  25
determining that the greatest decision reliability score (e.g. -0.90, see figure 8B) is less than a ceiling decision reliability score (maximum value, e.g. 1.00, see [0042]) for the blockchain.
Kuchar does not disclose:
Identifying a broadcast decision… blockchain;
Identifying a consensus decision… blockchain;
Determining… decision;
Determining a success rate… events. 
Christidis teaches:
identifying a broadcast decision (vote of the validator node, see [0022]) provided by a participant in the blockchain for each of the historic broadcast events, wherein the broadcast decision comprises a determination made by the participant whether a corresponding broadcast event should be added as a new node to the blockchain;
identifying a consensus decision (consensus, see [0004]) for each of the historic broadcast events, wherein the 15consensus decision indicates whether there is a consensus among participants in the blockchain that the broadcast event should be added as a new node to the blockchain (new block appended to the blockchain, see [0004]); 
determining, for the historical broadcast events, a first number of times (validator node matches the consensus, e.g. 7 times, see [0022]) that the broadcast decision provided by the participant matches the consensus decision; 
determining a success rate (reputation, see [0022]) for the participant at least in part by dividing the first number by a total number (e.g. 10 times, 70%, see [0022]) of the historic broadcast events. 20
Kuchar discloses identifying historic broadcast events, decreasing a reliability score, determining that the reliability score is a greatest reliability score, and determining that the greatest reliability score is less than a ceiling score. Kuchar does not disclose identifying a broadcast decision, identifying a consensus decision, determining a first number of times, and determining a success rate, but Christidis does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar with the identifying a broadcast decision, identifying a consensus decision, determining a first number of times, and determining a success rate of Christidis because 1) a need exists for a trust score to indicate a likelihood that the blockchain address is involved in fraudulent activity (see Kuchar [0005]); and 2) a need exists for blockchain deployment that is manageable and scalable depending on business needs (see Christidis [0005]). Identifying a broadcast decision, identifying a consensus decision, determining a first number of times, and determining a success rate of a validator node helps to determine whether to include the validator node in a private sub-blockchain, which may help scale business needs (see Christidis [0022]).
Kuchar in view of Christidis discloses the limitations above. Kuchar in view of Christidis does not disclose:
Increasing… score.
Smith teaches:
increasing the decision reliability score (score can be increased, see [0048]) corresponding to each participant in the blockchain by an amount equal to a difference (difference can be zero) between the ceiling decision reliability score (highest score, e.g. 1, see [0060]) and the greatest decision reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]).
Kuchar in view of Christidis discloses identifying historic broadcast events, identifying a broadcast decision, identifying a consensus decision, determining a first number of times, determining a success rate, decreasing a reliability score, determining that the reliability score is a greatest reliability score, and determining that the greatest reliability score is less than a ceiling score. Kuchar in view of Christidis does not disclose increasing the reliability score, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar, in view of Christidis, with the increasing the reliability score of Smith because a need exists for maintaining the accuracy of digital information (see Smith [0001]). Increasing a reliability score will ensure that only verified blocks are added to the blockchain.

Claim 17
Furthermore, Kuchar discloses:
subsequent to the increasing the decision reliability scores corresponding to each participant in the blockchain, suspending another participant from participating in the blockchain based on the decision reliability score corresponding to the another participant 5being below a predetermined threshold (less than trust score threshold value, see [0133]) indicating that a suspension is required.

Claim 18
Furthermore, Kuchar discloses:
the decision reliability score is decreased in correlation (threshold amount of change, see [0095]) to the success rate.

Claim 19
Furthermore, Kuchar discloses:
decision reliability score is decreased by an amount corresponding to a range of a plurality of ranges (trust score may range, see [0234]), wherein each range has an indication of whether to increase or decrease range (trust score changes, see [0095]) and a corresponding amount (threshold amount of change, see [0095]).

Claim 20
Furthermore, Kuchar discloses:
the identifying the historic broadcast events in a blockchain is performed according to a scheduled audit frequency (auditing purposes, see [0132]).

Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Jiang et al. (US 2020/0134613) discloses a method for running a smart contract. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688  




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.